Opinion by

Hastings, C. J.
In this case there was judgment against defendant entered in, favor of plaintiff in error. A jury was empanneled to assess the damages, and judgment rendered on the verdict; after which, at the same term of the court, there were affidavits submitted, showing that the case had been settled, and that the want of a declaration, which was the cause of the default, had been occasioned by an agreement between the parties.
The affidavits show a sufficient excuse in the plaintiff below, .in not filing a declaration. The judgment entered was not a final judgment, because it had not been duly entered on record and signed by the judge. The fact of the clerk’s entry of a judgment on 'the verdict does not make it final. The court could alter or amend its judgment at the term at which it was rendered. The statute authorizes the court to set aside a default before final judgment upon affidavits. We think the affidavits were sufficient, and that the court below had a discretionary power over the judgment to set the same aside on *316affidavits; otherwise, every judgment entered by the clerk on a verdict, without the order of the court, would become final, and enable a clerk to prevent the court from exercising a sound and salutary discretion in correcting its own records.
The order of the court below is affirmed.